j       ORIGINAL                                        08/09/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA                                  Case Number: OP 22-0422


                                           OP 22-0422
                                                                          I
                                                                          li:LA      i'




 ANTHONY WEIMER,                                                           AUG 0 9 2022
                                                                        Bowen Greenwood
                                                                      Clerk of Supreme Court
              Petitioner,                                                State of Montana


        v.
                                                                     ORDER
 MONTANA ELEVENTH JUDICIAL DISTRICT
 COURT, FLATHEAD COUNTY,
 HONORABLE HEIDI J. ULBRIGHT, Presiding,

              Respondent.



       Anthony Weirner petitions this Court for supervisory control over the Eleventh
Judicial District Court, Flathead County, and District Court Judge Heidi J. Ulbricht.
Weimer contends that the District Court erred in denying his pretrial motions, "rendering
the normal appeal process inadequate and prejudiced any preservation of the issues herein
for appeal." He concludes that the District Court is proceeding under a mistake of law,
causing a gross miscarriage of justice, and that this Court should accept jurisdiction. He
includes a copy of the court's Order. The court has set trial for August 22, 2022.
       Supervisory control may be appropriate on a case-by-case basis.                    "This
extraordinary remedy can be invoked when the case involves purely legal questions and
urgent or emergency factors make the norrnal appeal process inadequate." State v. Spady,
2015 MT 218, ¶ 11, 380 Mont. 179, 354 P.3d 590 (citing M. R. App. P. 14(3); Redding v.
McCarter, 2012 MT 144, ¶ 17, 365 Mont. 316, 281 P.3d 189).
       This Court is familiar with Weimer's history. On October 12, 2021, this Court
reversed Weimer's conviction of criminal mischief because no written waiver of Weimer's
right to a jury trial was included in the record on appeal. State v. Weimer, No. DA 21-
0075, 2021 MT 266N, ¶ 9, 2021 Mont. LEXIS 809. We remanded the matter to the District
Court for a new trial. Weimer, TT 9-10. Earlier this year, Weimer filed a writ of supervisory
control, arguing that the District Court had violated his speedy trial rights and that the court
has not dealt with his pretrial rnotions. This Court denied his writ. Weimer v. Eleventh
Judicial Dist. Ct., No. OP 22-0105, Order (Mont. Mar. 15, 2022).
       It now appears that the District Court has dealt with Weirner's pretrial motions, and
that Weirner does not like the outcorne. This Court reviewed the attached July 6, 2022
District Court's Findings of Fact, Conclusions of Law, and Order on Defendant's "Notice
of Motions Pretrial Motions of Defendant." The District Court denied Weirner's motion
for "Countercharge;" "Motion for Order of Abatement;" and "Motion to Disrniss for Facial
Deficiency and Raised Defenses." The court granted his motion in authorizing the State to
produce any document within its possession or control as detailed in its Order.
       We are once again not inclined to accept jurisdiction of this original proceeding.
Having reviewed his pleadings, we conclude that Weirner has not established purely legal
questions or the existence of urgency or ernergency factors. M. R. App. P. 14(3). This
Court has held previously that the District Court has "authority to control trial
adrninistration." State ex rel. Guarantee Ins. Co. v. Dist. Ct., 194 Mont. 64, 67-68, 634
P.2d 648, 650 (1981). The District Court has inherent power to exercise its discretion in
deciding any pretrial motion. The District Court rnade findings based on the record before
it, drawing its conclusions on Montana law.          Weimer's citations to federal law are
unavailing in a state court. Weimer does not elaborate on how any preservation of an issue
for appeal is prejudiced.
       Weirner is not entitled to supervisory control because Weimer has not satisfied the
first element for consideration of this writ. We further conclude the District Court is not
proceeding upon a mistake of law, causing a gross injustice. M. R. App. P. 14(3). Weimer
retains the rernedy of a direct appeal for which the entire record would be available to this
Court. M. R. App. P. 4(1)(a), 4(5)(b)(i), and 6(2). Therefore,
       IT IS ORDERED that Weimer's Petition for Urgent Writ of Supervisory Control is
DENIED and DISMISSED.

                                              2
       IT IS FURTHER ORDERED that Weirner's request for stay and other requests are
DENIED, as moot.
       The Clerk is directed to provide a copy of this Order to: the Honorable Heidi J.
Ulbricht, Eleventh Judicial District Court, Flathead County; Peg Allison, Clerk of District
Court, Flathead County, under Cause No. DC-20-207(C); counsel of record; Stacy Lynne
Bornan, Deputy County Attorney; Office of Public Defender, Kalispell, MT, and Ryan
Hennen, Stand-by Counsel, along with a copy of Weirner's Petition; and Anthony Weimer
personally.
      DATED this I        day of August, 2022.



                                                               Chief Justice

                                                      L.1701